                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


GENEVA LABORATORIES LIMITED,                     DOCUMENT FILED ELECTRONICALLY
a Foreign Corporation; and UNION-
SWISS (PROPRIETARY) LIMITED, a
Foreign Corporation,
                                                 Civil Action No. 1:19-cv-07185-JPO
                              Plaintiffs,
                                                STIPULATED CONSENT JUDGMENT
                    v.
                                                & PERMANENT INJUNCTION ORDER
BROADWAY BEAUTY WHOLESALE
INC.; MUSTHAFA E. KAMAL; XYZ
COMPANIES 1-5; & JOHN DOES 1-5,
                              Defendants.




        This Stipulated Consent Judgment and Permanent Injunction (“Consent Judgment”) is

 entered into by and between Plaintiffs, Geneva Laboratories Limited (“Geneva Labs”) and

 Union-Swiss (Proprietary) Limited (collectively referred to as “Plaintiffs”), and Defendants,

 Broadway Beauty Wholesale Inc.; Musthafa E. Kamal (collectively referred to as “Defendants”),

 subject to approval by the Court.

        WHEREAS, on July 31, 2019, Plaintiffs initiated this action against Defendants alleging

 willful trademark counterfeiting, trademark infringement, false designation of origin, trademark

 dilution, unfair competition, unlawful and deceptive practices, unjust enrichment, and civil

 conspiracy, in violation of the laws of the United States and the statutory and common law of the

 State of New York;

        WHEREAS, Defendants wish to conclude this litigation at the initial pleading stage

 without contesting infringement, validity or enforceability of Plaintiffs’ trademarks in this

 proceeding, and have agreed to cease all use of Plaintiffs’ trademarks as set forth herein; and



                                            Page 1 of 12
       WHEREAS, Plaintiffs and Defendants hereby agree to the entry of this Consent

Judgment.

       NOW, THEREFORE, IT IS HEREBY STIPULATED, ORDERED AND

ADJUDGED:

       1.     This is an action for trademark counterfeiting and infringement, false designation

of origin, trademark dilution, unfair competition, unlawful and deceptive practices, unjust

enrichment, and tortious conspiracy, in violation of the trademark laws of the United States, and

the statutory and common law of the State of New York.

       2.     This Court has subject matter jurisdiction over Plaintiffs’ federal trademark

counterfeiting and infringement, false designation of origin, and trademark dilution claims

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 (Federal Question), and 1338(a) and (b)

(Trademark and Unfair Competition jurisdiction). This Court has subject matter jurisdiction of

Plaintiffs’ claims that arise under the laws of the State of New York pursuant to 28 U.S.C.

§ 1367(a) and principles of supplemental jurisdiction. Venue is proper in this Court pursuant to

28 U.S.C. § 1391(b) and (c).

       3.     Defendants consent to the jurisdiction of this Court, and to this Court retaining

jurisdiction for the purpose of executing and enforcing this Consent Judgment.

       4.     Plaintiff Geneva Labs is the owner of all right, title and interest in and to the

following federal trademark registrations (hereinafter collectively referred to as the “BIO-OIL ®

Trademarks”) issued by the United States Patent and Trademark Office:

    TRADEMARK           REG. NO.      REG. DATE                       GOODS

                       3029619       Dec. 13, 2005   Essential oils for personal use, cosmetics




                                          Page 2 of 12
    TRADEMARK           REG. NO.        REG. DATE                        GOODS

  PURCELLIN OIL         3362509         Jan. 1, 2008    Chemical emollient sold as a component
                                                        ingredient of skin care products, namely
                                                        skin creams, lotions and oils

      BIO-OIL           4454698      Dec. 24, 2013      Cosmetics; Essential oils for personal use

                        5387975         Jan. 23, 2018   Cosmetics; Essential oils for personal use




       5.      Plaintiff Geneva Labs has the sole and exclusive right to manufacture, market,

use, sell and otherwise commercialize skincare products under the brands BIO-OIL® and

PURCELLIN OIL® by virtue of the foregoing federal trademark registrations.

       6.      Defendants make, in connection with and as inducement for the entry of this

Consent Judgment, the following admissions and representations that are material terms of, and

form the basis for entry of, this Consent Judgment, and Plaintiffs and the Court have relied upon

these admissions and representations:

            a. Defendants acknowledge Plaintiff Geneva Labs’ exclusive rights in the BIO-OIL®

               Trademarks and that the BIO-OIL® Trademarks are valid and enforceable;

            b. Defendants concede that, as a result of the wide renown acquired by the BIO-

               OIL® Trademarks by virtue of the widespread sales of BIO-OIL® skincare oil used

               by millions of customers worldwide and the high acclaim attributed to the BIO-

               OIL® skincare oil, the BIO-OIL® Trademarks have become famous in the mind of

               the purchasing public within the meaning of 15 U.S.C. § 1125(c), and exclusively

               identify the skincare products offered under the BIO-OIL® Trademarks with a

               single source;




                                            Page 3 of 12
c. Defendants admit that: (i) they have distributed, offered for sale, and sold in

   commerce counterfeit BIO-OIL® skincare oil bearing reproductions of the BIO-

   OIL® Trademarks (the “Counterfeit Goods”), without authorization or license

   from Plaintiffs, (ii) Defendants falsely represented the Counterfeit Goods to be

   genuine, and (iii) the Counterfeit Goods are likely to cause confusion or mistake,

   or to deceive the general consuming public and the trade into believing that

   Defendants’ Counterfeit Goods are genuine or authorized products of Plaintiffs;

d. Defendants represent and warrant that: (i) Defendants purchased a total of $4,968

   of Counterfeit Goods (456 units (19 cases) of 60 ml, 264 units (11 cases) of 125

   ml, and 144 units (6 cases) of 200 ml) during the period between February 1,

   2019 and June 30, 2019 (the Sales Period), (ii) the purchases identified in "i)" are

   the only purchases of any Counterfeit Goods or goods bearing any of BIO-OIL®

   Trademarks that any Defendant (and/or anyone acting for on their behalf) have

   ever made, (iii) Defendants’ gross sales of Counterfeit Goods during the Sales

   Period were $5,230 (174 units of 60 ml @ $10 per unit, 202 units of 125 ml @

   $13 per unit, and 48 units of 200 ml@ $18 per unit), (iv) the sales identified

   above are the only sales of Counterfeit Goods ever made by Defendants

   (individually or collectively), (v) the payments identified in the document bearing

   production number 007 were made to Supplier on the dates indicated and paid in

   cash thereto in person, (vi) Defendants have not advertised any Counterfeit Goods

   outside Defendants’ premises and that they have ceased importing, distributing,

   offering for sale and selling the Counterfeit Goods, and agree not to resume the

   same;




                              Page 4 of 12
e. Defendants represent and warrant that Defendants (individually or collectively)

   have turned over to Plaintiff's counsel their entire remaining inventory of

   Counterfeit Goods in their possession, custody, or control, which consisted of 282

   units of 60 ml, 62 units of 125 ml and 96 units of 200 ml of Counterfeit Goods

   and have not retained any units of Counterfeit Goods;

f. Defendants represent and warrant that their sole source for purchasing the

   Counterfeit Goods was: "Mimi" or "Mimi Seya Co.," "Allure Beauty" or "Allure

   Beauty Supply." (the "Supplier")

g. Defendants further represent and warrant that Defendants have only purchased

   Counterfeit Goods from the Supplier identified above, as their sole source of their

   Counterfeit Goods, that Defendants have no knowledge of any other source for

   the Counterfeit Goods, and that Defendants have not destroyed or disposed of any

   evidence relating to the Counterfeit Goods, or the purchase or sale thereof, during

   the pendency of this suit.

h. Defendants have provided to Plaintiffs, full and complete evidence of their

   purchases and payments for the Counterfeit Goods which are the documents

   bearing production numbers 001 through 005 inclusive. Defendants represent and

   warrant that these documents reflect the sum total of the foregoing Counterfeit

   Goods Defendants purchased from Supplier.          Defendants acknowledge that

   Plaintiffs may freely use all such information and evidence provided to Plaintiffs

   by Defendants about Defendants’ purchase and sale of the Counterfeit Goods in

   any manner, for any purpose, and, in that regard, Defendants represent and

   warrant that they will, at the request of Plaintiffs, and without objection,




                                Page 5 of 12
               undertake objectively reasonable actions, by way of providing declaration(s),

               affidavit(s), or such other acts, as may be necessary, to authenticate or otherwise

               validate such information.

            i. Defendants represent and warrant that they have not, in any way, informed

               Supplier about this lawsuit or provided any information to Supplier, in any

               manner or form, relating to or regarding this lawsuit, Plaintiffs or Plaintiffs'

               counsel, and will not themselves, or cause or induce anyone else, to do so.

       7.      Defendants have agreed to pay to Plaintiffs the amount of Eighteen Thousand

U.S. Dollars ($18,000), in three installments of Six Thousand U.S., Dollars ($6,000) each, the

first installment having been paid concurrent with Defendants’ delivery of the executed copy of

this Stipulated Consent Judgment & Permanent Injunction Order to counsel for Plaintiffs, the

second installment being payable, either directly or through their counsel, within 30 days

following entry of this Stipulated Consent Judgment & Permanent Injunction Order, and the third

installment being payable, either directly or through their counsel, within 60 days following

entry of this Stipulated Consent Judgment & Permanent Injunction Order. Payment of the

second and third installments shall be made by certified bank check or by wire transfer to an

account to be provided by Plaintiffs.

       8.      Plaintiffs have been irreparably harmed by, and have no adequate remedy at law

for Defendants’ infringement and Plaintiffs are entitled to a permanent injunction. The balance

of hardships regarding an injunction weighs in Plaintiffs’ favor and the public interest does not

preclude entry of a permanent injunction in this case.

       9.      Effective immediately as of the date this Consent Judgment is entered by the

Court, Defendants and any and all of their agents, representatives, subsidiaries, directors,




                                            Page 6 of 12
principals, officers, successors, assigns, and all others acting in concert or participation with

them, are hereby permanently enjoined and restrained from engaging in any of the following

activities:

              a. Manufacturing,    importing,    advertising,   marketing, promoting,       supplying,

                 distributing, offering for sale, and/or selling Counterfeit Goods that bear the BIO-

                 OIL® Trademarks or any other marks confusingly similar thereto;

              b. Further infringing Plaintiff Geneva Labs’ registered BIO-OIL® Trademarks or

                 competing unfairly with Plaintiffs by manufacturing, importing, distributing,

                 selling, marketing, offering for sale, advertising or promoting skincare products

                 bearing any reproduction, counterfeit, copy or colorable imitation of the BIO-

                 OIL® Trademarks;

              c. Using any false designation or representation of origin in connection with the

                 offering for sale or sale of goods, or making any false description or

                 representation likely to cause persons to believe that Defendants’ goods are, in

                 any way, affiliated, associated, authorized, sponsored, endorsed, or otherwise

                 connected with Plaintiffs;

              d. Affixing, applying, annexing or using in connection with the sale of any goods, a

                 false description or representation including words or other symbols tending to

                 falsely describe or represent such goods as being genuine BIO-OIL® skincare oil

                 and from offering such goods in commerce;

              e. Engaging in any course of conduct likely to cause confusion, deception or

                 mistake, or to injure Plaintiffs’ business reputation or dilute the distinctive quality

                 of any of the BIO-OIL® Trademarks;




                                              Page 7 of 12
             f. Engaging in any other conduct that is likely to cause confusion, cause mistake or

                deceive as to the source, affiliation, connection, or association of Defendants or

                any of Defendants’ goods with Plaintiffs;

             g. Informing or, in any manner communicating any information to, Defendants

                Supplier relating to the Counterfeit Goods, any Plaintiff, or Plaintiff's counsel.

             h. Engaging in any other activity, including without limitation, forming of any

                entity, acting through or directing any entity, or using any other device, which

                would have the effect, of circumventing, evading, avoiding or otherwise violating

                the prohibitions of subsections 9(a) through 9(g) hereof.

       10.      The permanent injunction shall remain in full force and effect unless and until

modified by order of this Court.

       11.      Nothing herein shall be construed as precluding or preventing Defendants from

obtaining and selling genuine products bearing any of the Bio-Oil® Trademarks obtained from

Plaintiffs’ authorized United States distributor(s).

       12.      In the event that the Court finds any of Defendants’ representations contained in

this Consent Judgment to be materially false or that Defendants have otherwise violated any

provision of this Consent Judgment, the parties agree that Plaintiffs will be entitled to:

             a. a conclusive, non-appealable, finding that Defendants' infringement was knowing

                and willful as to all Defendants' sales both prior to and following entry of this

                Consent Judgment;

             b. retain Defendants’ payment pursuant to subsection 7 herein as specifically

                forfeited by Defendants by virtue of Defendants’ fraudulent misrepresentation(s),




                                            Page 8 of 12
   which payment shall not, therefore, be set off against any further award as against

   Defendants;

c. pursue all claims for relief against Defendants, individually and severally,

   including but not limited to sanctions for contempt of a Court order, punitive

   damages for fraud, and all remedies provided by the Lanham Act, or otherwise

   available under any other law;

d. recover the greater of statutory damages, or, at Plaintiffs’ sole election, an amount

   representing three (3) times Plaintiffs’ damage or Defendants’ illicit profits

   arising from Defendants’ willful sale of Counterfeit Goods prior to entry of this

   Consent Judgment based on Defendants’ representations made in connection with

   this Consent Judgment);

e. recover the greater of statutory damages or, at Plaintiffs’ election, an amount

   representing three (3) times Plaintiffs’ damage or Defendants’ illicit profits

   arising from Defendants’ willful infringement and/or sanctions for violation of

   this Consent Judgment after entry thereof;

f. recover Plaintiffs’ costs, attorneys’ fees, investigatory fees and expenses that

   were: i) associated with commencing this litigation against Defendants, and ii)

   incurred by Plaintiffs both in uncovering any of Defendants’ materially false

   representations contained in this Consent Judgment, and incurred in any

   subsequent action(s) relating to enforcement of this Consent Judgment; and

g. an award of such other and further relief as the Court deems just and proper.




                               Page 9 of 12
       13.     Plaintiffs and Defendants agree that they shall bear their own costs and attorneys’

fees (except as indicated in the preceding paragraph 12 in the event there is a violation of this

Consent Judgment).

       14.     This Consent Judgment constitutes a final judgment pursuant to Fed. R. Civ. P. 58

concerning the subject matter of this action as between Plaintiffs and Defendants.

       15.     Defendants waive any right to appeal from entry of this Consent Judgment.

       16.     Defendants acknowledge that their decision to consent to the entry of this Consent

Judgment is made with the benefit of consultation with counsel with respect to the contents

herein and was not influenced by any promises, representations, or statements made by Plaintiffs

or anyone acting on their behalf, other than those set forth herein, and Defendants waive any

ability to assert, now or in the future, reliance upon any promises, representations or statements

not embodied herein.

       17.     This Consent Judgment shall be binding upon and shall inure to the benefit of the

parties and their respective heirs, successors, assigns, and acquiring companies.

       18.     Upon entry of this Consent Judgment, this case is closed; provided, however, that

this Court shall retain jurisdiction to enforce the terms and provisions of this Consent Judgment

and the permanent injunction stipulated to herein.

       19.     By their signatures and acknowledgments below, the parties agree to be bound by
                                        All conference dates and deadlines are hereby adjourned sine
the terms of this Consent Judgment.     die. The Clerk of Court is directed to close the case.


SO ORDERED this the ___           April
                    9th day of __________, 2020.


                                                     ____________________________________
                                                           Hon. J. Paul Oetken
                                                           United States District Judge



                                          Page 10 of 12
